Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-21-00059-CV

                               D’SPAIN CONSTRUCTION L.L.C.,
                                         Appellant

                                                 v.

                                     George Samuel LUDOLF,
                                            Appellees

                    From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 20-274
                            Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: September 22, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the

parties regarding the assessment of costs, we order all costs assessed against appellant. See TEX.

R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                  PER CURIAM